Barclays Capital 2011 Global Healthcare Conference March 16, 2011 Exhibit 99.1 Forward-Looking Statements Except for historical information discussed, the statements made today are forward-looking statements that involve risks and uncertainties. Investors are cautioned that such statements are only predictions and that actual events or results may differ materially. These forward-looking statements speak only as of this date. We undertake no obligation to publicly release the results of any revisions to the forward- looking statements made today, to reflect events or circumstances after today or to reflect the occurrence of unanticipated events. To facilitate comparisons and enhance understanding of core operating performance, certain financial measures have been adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP).A detailed reconciliation of adjusted numbers to GAAP is posted the Investor Relations section of our Web site at http://ir.omnicare.com. 2 Omnicare Today 3 Omnicare Today… A Leading Provider of Pharmacy Services •Long-term care pharmacy –Pharmacy services for skilled nursing, assisted living, chronic care and other settings –47 states, District of Columbia and Canada –Dispenses over 110 million prescriptions/year –Industry leader •Specialty care –Supports patients, providers, care-givers, nurses, physicians and bio-pharmaceutical companies –Dispenses over 8 million prescriptions/year –Emerging provider with growth rates outpacing industry average Long-term care pharmacy and specialty care provide two attractive platforms for growth 4 Management Team Changes New Team Focused on Execution and Growth •Appointment of John Workman to Additional Role of President –In addition to CFO role, oversees purchasing, HR, IT and trade relations •Additional talent added to Omnicare team –Chief Executive Officer –President of Specialty Care –SVP of Finance –SVP of Human Resources –SVP of Trade Relations –Promoted five operators to lead newly defined LTC divisions 5 Transitioning to an Operations-Driven Company •Focus on corporate culture –Management team changes –Instill collaborative environment, encourage employee innovation –Organization-wide focus on the customer –Reinforce a commitment to compliance •Reallocation of resources –Align employee interests –Reshape the organization to bring it closer to the customer –Improve accountability with divisional realignment 6 7 Objective is to minimize controllable losses and generate at least 95% customer retention on a consistent basis Focus on Customer Service Early Response to Customer-Focused Initiatives 8 Transitioning to an Operations-Driven Company Improve Sales Performance •Reorganization of the sales force –Reassess alignment of sales force –Deploy resources in attractive markets –Improve coordination of selling process •Investments to enhance selling effectiveness –Develop industry-leading training program –Reposition leading technology offering –Create consistent market message –Investments in sales tools –Revamped compensation structure 9 Transitioning to an Operations-Driven Company Focus on Customer Service Net Bed Growth Problem Solution Result 10 Transitioning to an Operations-Driven Company Initiatives Focused on Productivity Improvements •Drug purchasing •Strategic sourcing •Operating initiatives 11 Industry Outlook 12 Demographic Trends Aging Population Shaping Healthcare •Life expectancy continues to lengthen •Significant population mix shift towards seniors Source: U.S. Census Bureau 13 Pharmaceutical Market Trends •Branded drugs •Major market shift to generic drugs •Development and utilization of specialty drugs increasing 14 Brand to Generic Drugs Increasing Utilization of Generics (1)Omnicare’s generic prescriptions dispensed as a percent of total scripts 15 Major Shift to Generic Drugs Benefits •Omnicare’s sourcing abilities create unique opportunity within industry –#1 buyer of generics in long-term care channel •Reduces sales, but increases gross profit - both dollars and margins •Favorable impact on working capital 16 Major Shift to Generic Drugs Typical Life Cycle of Nonexclusive Generic Drug NOTE: Graph is for illustrative purposes only. Not representative of every generic drug, as each generic drug has unique characteristics. 17 (1)All generic launches are subject to change due to litigation or pediatric exclusivity. Fazaclo Actos Aciphex Femara Diovan Asacol Gabitril Geodon Avodart Levaquin Invega Cymbalta Lipitor Lexapro Humalog Primaxin Inj Lidoderm Lupron Depot Uroxatrol Plavix Niaspan SR Vancocin Caps Seroquel Oxycontin Xalatan Singulair Renagel Zyprexa Xopenex Travatan 2011-2013 Potential Patent Expirations(1),(2) Geriatric Market 18 Specialty Pharmaceuticals A Growth Industry Pharmaceutical Market Share(1) by Drug Type Mail order specialty pharmacy Outsourced services for biotechnology firms Omnicare’s institutional pharmacies Conventional Drugs, 72% Other, 19% Omnicare’s Positioning Within Specialty Pharmaceuticals… (1)Source: EvaluatePharma 19 Growth 20 Specialty Care Growth Outside Institutional Setting Omnicare specialty care growth has been robust…and opportunities exist to further accelerate growth through: • Addition of new leadership • Coordination of efforts • Leveraging long-term care business and relationships to create new opportunities • Penetrate additional disease states –Primary disease states currently multiple sclerosis and oncology • Potential additional acquisitions to fill-out portfolio in the future Two-year CAGR(1) for Omnicare’s specialty care businesses > 20% (1)Quarterly revenues based on fourth quarter 2010 results for Advanced Care Scripts, RxCrossroads and excelleRx (as compared with fourth quarter 2008 results) 21 Long-Term Care •Skilled Nursing Facilities –Organic growth through improved customer service, technology –Selected acquisitions •Assisted Living Facilities –Three-pronged growth opportunity 22 Financial Elements 23 Fourth Quarter 2010 Highlights •Scripts dispensed increased 2.1% sequentially –Scripts benefitted from a full quarter’s impact of the CCRx acquisition –Utilization relatively even sequentially –Census was lower, although rate of decline improved again sequentially •Qtr. ending number of beds served(1) even sequentially –Patient assistance programs up 5,000; LTC beds 5,000 lower –Losses 3.7% lower sequentially, 25.7% lower compared to 4Q09 •Net sales, gross profit higher sequentially; gross margin even at 22.0%(2),(3) •Adjusted EBITDA(2),(3) up 4.4% sequentially to $146.9 million; margin expansion of 30 basis points to 9.4% •Adjusted EPS(2),(3) of $0.51; 1.9% lower sequentially from $0.52 due to higher effective tax rate in 4Q10 •$21.9 million returned to shareholders through dividends and share repurchases 24 (1)Includes patients served under patient assistance programs. (2)Excludes discontinued operations. (3) Excludes special items. A reconciliation of certain non-GAAP information has been attached to our press release and is also available on our Web site under ‘Supplemental Financial Information’ from the ‘Investors’ page (1)Excludes discontinued operations. (2)Excludes special items. A reconciliation of certain non-GAAP information is available on Omnicare’s Web site under ‘Supplemental Financial Information’ from the ‘Investors’ page. Financial Performance 2010 Progression (In $ millions, except per share data) 25 Focus on Cash Flows (1)Excludes discontinued operations. (2)Cash flows from continuing operations includes approximately $38 million of settlement paymentsand approximately $8 million in tender premium payments in 2Q10, $21 million of settlement payments in 3Q10 and $7 million of separation-related payments related to three former Omnicare executives in 3Q10. (3)Excludes special items. A reconciliation of certain non-GAAP information is available on Omnicare’s Web site under ‘Supplemental Financial Information’ from the ‘Investors’ page. 2ash Flows from Continuing Operations(1),(2) and Interest Expense vs. YTD Adjusted EBITDA(1),(3) (in $ millions) Significant amount of EBITDA translates into cash flow from operations. 26 Cash Deployment 27 (1)During the second quarter of 2010, Omnicare issued $400 million of 7.75% Senior Subordinated Notes due 2020 and tendered $217 million of 6.75% Senior
